Exhibit 10.28

AMENDMENT NO. 1 TO

MASTER SERVICES AND LICENSE AGREEMENT

This Amendment No. 1 (“Amendment”), effective as of April 30, 2010 (the
“Amendment Effective Date”), is being entered into by and between MDNH, Inc., a
Delaware corporation (“Marchex Local”), with a principal place of business at
4425 Spring Mountain Road, Suite 210, Las Vegas, NV 89102 and YellowPages.com
LLC, a Delaware limited liability company d/b/a AT&T Interactive (“YPC” or
“ATTi”), with a principal place of business at 611 N. Brand Boulevard, 5th
Floor, Glendale, CA 91203, to amend the Master Services and License Agreement
entered between YPC and Marchex Local effective as of October 1, 2007 (as
amended by all amendments, Change Rule Sheets, and Project Addenda thereto, and
including all attachments, collectively the “Agreement”). YPC and Marchex Local
may hereinafter be referred to individually as “Party” and collectively as
“Parties.” Capitalized terms used herein but not defined shall have the
respective meanings ascribed to them in the Agreement.

W I T N E S S E T H:

WHEREAS, Marchex Local provides certain Advertising Services to YPC and the YPC
Parties pursuant to the terms of the Agreement and certain Project Addenda
thereunder; and

WHEREAS, the Parties wish to amend the Agreement with respect to, among other
things, pricing terms and certain terms and conditions applicable the following
Advertising Services currently being offered by YPC (collectively, the “Covered
Services”):

(i) under the service mark YPClicks (or any successor service mark adopted by
ATTi for such product), a guaranteed clicks-based marketing product primarily
driven by search engine marketing *** (“YPClicks” or “Clicks Packages”) and

(ii) under the service mark YPConnect (or any successor service mark adopted by
ATTi for such product), a budget-based marketing product primarily driven by
search engine marketing *** (“YPConnect” or “Budget Packages”);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, YPC and Marchex Local agree as follows:

 

  1. Amended Pricing Terms.

 

  a.

Effective as of the Pricing Effective Date (as defined below in Section 5),
Exhibit B to the Agreement shall be and hereby is amended and restated in its
entirety in the form of the Exhibit B attached to this Amendment, and shall be
effective only with respect to those periods during the Term as of and following
the Pricing Effective Date. By way of example, in the event the Pricing
Effective Date is on the 16th day of a calendar month, all Fees in effect under
the Agreement prior to the Pricing Effective Date shall apply to Services
provided by Marchex Local hereunder during days 1 through 15 of such calendar
month.

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  b. Amended Timeframe for Clicks Packages. Effective as of the Amendment
Effective Date, the first sentence in the Section titled “Other” at the end of
Exhibit A to the Agreement is deleted in its entirety and replaced with the
following:

“With respect to Clicks Packages, Marchex Local will submit Advertisements to
the designated Search Engines within *** of submission by a YPC Party of the
Advertisements or the respective Advertiser accounts, as applicable, into the
Platform, provided the Advertisements and Advertiser accounts were submitted to
Marchex Local in accordance with the relevant Specifications. For the purposes
of tracking such periods of submission, the Parties will review the acceptance
date by the Platform (of complete information relating to Advertiser account)
and the date on which Marchex Local designates an Advertiser account as complete
within the Platform (i.e., submitted in accordance with the Specifications). ***
In the event that, prior to Marchex Local’s submission of an Advertisement to
the Search Engines, a YPC Party changes an Advertisement or an Advertiser
account submitted to Marchex Local for any reason, the *** window will start
when Marchex Local receives the modified Advertisement or Advertiser account and
Marchex Local will submit Advertisements for such account to the designated
Search Engines within *** of receiving such change. Marchex Local shall send
ATTi a report on a calendar monthly basis within *** setting forth a list of all
accounts for which Marchex Local failed, during such calendar month, to submit
Advertisements within the target deadlines and timeframes specified in this
paragraph. Each report shall include, for each such account: (a) the date
Marchex Local received the Advertisement from a YPC Party; (b) the date on which
Marchex Local designated the Advertiser account as complete within the Platform
(i.e., submitted in accordance with the Specifications); (c) the date Marchex
Local sent the Advertisement to the Search Engines; (d) the number of calendar
days between the date Marchex Local received the Advertisement from a YPC Party
(or the date Marchex Local designated the Advertiser account as complete within
the Platform (i.e., submitted in accordance with the Specifications), if
applicable), and the date Marchex Local sent the Advertisement to the Search
Engines; (e) the ATTi customer name; (f) the ATTi customer ID; (g) the ATTi
customer product ID; and (h) the Advertising Package type. Marchex Local may
note such other impacting factors such as YPC requests and modifications to the
affected Advertisers. Each report shall be sent via email to ***. ***

 

  2. Section 12.1 - Term Extensions and Termination Provision. As of the
Amendment Effective Date, the first sentence of Section 12.1 (Term) of the
Agreement is hereby deleted and replaced with the following sentence:

“The term of this Agreement shall commence on the Effective Date and, unless
earlier terminated as provided below, shall continue through June 30, 2015
(“Initial Term”).”

 

  3. Addition of Sections 3.8, 3.9, and 3.10. As of the Amendment Effective
Date, the following language shall be and hereby is added to the Agreement as
Sections 3.8, 3.9, and 3.10 following Section 3.7 of the Agreement:

“3.8 Exclusive Provider Rights of Marchex Local. Notwithstanding any conflicting
terms of the Agreement and/or any Project Addenda, as of the Transition Start
Date, Marchex Local shall be the exclusive provider to YPC and the YPC Parties
of all Covered Services during the Exclusivity Term (as defined below), subject
to the terms of this Section 3.8 (the “Exclusivity Right”). Thus, during the
Exclusivity Term, YPC shall not use any other third party provider or vendor to
provision the Covered Services directly or indirectly for its respective
Advertisers during the Exclusivity Term; ***. The “Exclusivity Term” means the
period during the Term commencing as of the Transition Start Date and continuing
through June 30, 2014.

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

2



--------------------------------------------------------------------------------

The following qualifications shall apply to the foregoing Exclusivity Right:

 

  a. Transition of Existing Accounts to Marchex Local. With respect to the
transition to Marchex Local and its Platform of Advertisers currently serviced
by another third party vendor, subject to the conditions set forth in this
Section, the Parties agree that each new *** and renewal Clicks Packages account
and each new *** and renewal Budget Packages account that subscribes to Covered
Services between the Transition Start Date (as defined below) and *** (the
“Transition Period”) will promptly be sent to Marchex Local, ***. The *** shall
be moved to Marchex Local and the Platform as soon as such Advertiser Terms
allow for a renewal to occur, but in no event later than *** from the Transition
Start Date. *** “Transition Start Date” means the date that Marchex Local
completes in all material respects all “Initial Transition Development Items”
set forth in Exhibit E or such other date mutually agreed in writing by the
Parties (the “Initial Development Completion Date”); provided, however, that if
YPC, in its sole discretion and upon advance written notice to Marchex Local
(email sufficing), begins to transition all new and renewal Advertiser accounts
to the Marchex Local system, as described in this paragraph, prior to the
Initial Development Completion Date, then the Transition Start Date shall be the
date YPC begins such transition.

 

  b. ***. Notwithstanding anything to the contrary in this Section 3.8
pertaining to the Exclusivity Right, YPC may ***.

 

  c. New Products. The Exclusivity Right shall apply to any new products or
services offered by YPC that are substantially similar to the Covered Services,
but the Exclusivity Right shall not apply to any existing or new products or
services offered by YPC that are materially different from the Covered Services,
whether developed, marketed, managed, supported, or operated by a YPC Party or a
third party vendor (collectively, “New Products”).

 

  d. YPC Acquisition of Company that Provides Covered Services. In the event
that (i) YPC, (ii) any YPC Party or (iii) any entity that is directly or
indirectly wholly-owned by AT&T, Inc. (collectively “YPC Entities” and each, a
“YPC Entity”) completes an acquisition of a company that offers any products or
services within the scope of the Covered Services on a retail basis to
advertisers (“New Company”) by merger, purchase of stock or assets, or
otherwise, after receiving of applicable regulatory approval, if required, that
results in one-hundred percent (100%) ownership interest of the New Company by
YPC or YPC Entity (an “Acquisition”), ***

 

  e. Additional Termination Rights. In the event that Marchex Local ceases to be
the exclusive provider of the Covered Services ***.

 

  f. Wind-Down in Event of Expiration or Termination. In addition to any
transition provisions set forth in the Agreement or applicable Project Addendum,
the Parties agree that with respect to the Covered Services, upon any expiration
or termination of this Agreement, ***.

3.9 Right of Presentation for New Products for Online Advertising Services. YPC
hereby agrees to offer to Marchex Local the opportunity to present and
participate in any requests for proposals in the area of online and leads-based
advertising for New Products to be offered by YPC. This opportunity shall apply
to, without limitation, web site offerings, SEO (search engine optimization)
offerings, reputation management offerings, leads-based offerings, call-based
offerings and similar services.

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

3



--------------------------------------------------------------------------------

3.10 Training. The Parties will mutually work together to come to agreement on a
commercially reasonable plan for Marchex Local to provide training on Covered
Services to the respective channel sales forces to support continued growth of
the Covered Services, with mutually agreed upon compensation to Marchex Local.
Any such agreement must be set forth in a writing (with respect to ordinary
course or one-off training matters, email request from YPC accepted by Marchex
Local sufficing) and agreed to by both Parties. If the Parties do not reach
agreement on this point, it shall have no effect on the rest of this Agreement.

 

  4. Addition of Exhibit E and Section 6.2(c). As of the Amendment Effective
Date, Exhibit E hereto is attached as Exhibit E to the Agreement. In addition,
as of the Amendment Effective Date, the following language shall be and hereby
is added to the Agreement as Section 6.2(c):

“(c) Additional Product Development Items. Marchex Local will perform the
additional product development obligations set forth in Exhibit E hereto in
accordance with the deadlines set forth therein, provided that in the event such
deadlines are not met, the remedies set forth in Exhibit E shall constitute
YPC’s sole and exclusive remedies therefor.”

 

  5. Initial Development Deadline. Marchex Local agrees to complete in all
material respects all “Initial Transition Development Items” set forth in
Exhibit E by May 1, 2010 or such other date mutually agreed in writing (email
sufficient) by the Parties. Marchex Local shall provide YPC written notice
(email sufficing) when Marchex Local has delivered all such “Initial Transition
Development Items” (“Marchex Delivery Notice”). The Initial Development
Completion Date will be deemed to be the date YPC receives the Marchex Delivery
Notice unless, ***, YPC notifies (email sufficing) Marchex Local of any defect
or deficiency in the Initial Transition Development Items, and in fact there
exists such defect or deficiency constituting a failure of Marchex Local to
complete the Initial Transition Development Items in all material respects. For
the purposes of this Amendment, the “Pricing Effective Date” shall be determined
as follows: (a) if the Initial Development Completion Date has not occurred by
the end of May 1, 2010, then the Pricing Effective Date shall be May 1, 2010;
and (b) if the Initial Development Completion Date has occurred by the end of
May 1, 2010, then the Pricing Effective Date shall be the same as the Transition
Start Date.

 

  6. Counterparts. This Amendment may be executed in any number of counterparts,
each of which will be deemed an original and all of which together will
constitute one and the same instrument. A signature received via facsimile or
email shall be as legally binding for all purposes as an original signature.

 

  7. Other Terms of the Agreement. Except as expressly set forth in this
Amendment, the Agreement shall otherwise remain unchanged and in full force and
effect.

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, YPC and Marchex Local have caused this Agreement to be
executed by their duly authorized agents as of the Amendment Effective Date.

 

YELLOWPAGES.COM LLC     MDNH, INC. d/b/a AT&T INTERACTIVE       By:   

/s/ David Krantz

    By:  

/s/ Brendhan Hight

Name:   

David Krantz

    Name:  

Brendhan Hight

Title:   

President and CEO

    Title:  

President

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

5



--------------------------------------------------------------------------------

EXHIBIT B

***

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

6



--------------------------------------------------------------------------------

EXHIBIT E

***

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

7



--------------------------------------------------------------------------------

PROJECT ADDENDUM NO. 1

This Project Addendum No. 1 (“Project Addendum”) is effective as of January 1,
2009 (the “Addendum Effective Date”) and is made and entered into by and between
MDNH, Inc. a Delaware corporation with its principal place of business at 4425
Spring Mountain Road, Suite 210, Las Vegas NV 89102, (“Marchex Local”) and
YellowPages.com LLC, a Delaware limited liability company, with its principal
place of business at 611 N. Brand Boulevard, 5th Floor, Glendale, CA 91203
(“YPC”), to amend the Master Services and License Agreement entered between
Marchex Local and YPC effective October 1, 2007 (the “Agreement”).

This Addendum is subject to and is governed by the terms of the Agreement;
provided, however, that the provisions of this Project Addendum shall govern,
control, and supersede any contrary or conflicting term or provision in the
Agreement. Any capitalized terms used herein but not defined shall have the
meaning ascribed to them in the Agreement.

WHEREAS, YPC desires to obtain from Marchex Local certain Services relating to
YPC’s budget-based search engine and online marketing Advertising Packages
currently branded as YPConnectTM (“Budget Packages”): and

WHEREAS, Marchex Local desires to provide such Services in connection with the
Budget Packages, subject to this Project Addendum and the Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, in accordance with Section 2 of the Agreement,
the Parties agree as follows:

 

  I. The Project Addendum will be subject to the following additional terms:

 

  a.

Additional Advertising Services. As of the Addendum Effective Date, Marchex
Local will provide additional Advertising Services to YPC through the Platform
in connection with the Budget Packages sold by YPC to its Advertisers in
accordance with the supplemental Business Rules included herein. All accounts
for such Budget Packages will be deemed accepted by Marchex Local unless it
notifies YPC of its rejection of an account because such account fails to
include any required information or does not comply with applicable Site Rules.
Marchex Local shall provide written notice to YPC of those Advertisers that have
been rejected by Marchex Local and/or any Search Engines, no later than ***
after (i) editorial review is completed by Marchex Local; (ii) rejection by a
Search Engine; or (iii) any other event giving Marchex Local a reasonable basis
to exercise its professional discretion in rejecting any Advertisers for the
purposes of delivering any of the additional Advertising Services set forth
herein. Furthermore, Marchex Local shall only accept Advertisers for these
additional Advertising Services that have been delivered in compliance with this
Project Addendum. The Parties shall work together in good faith to address and
identify Advertisers that may not be suitable for the Advertising Services or
ways in which the Advertiser could resolve any deficiencies, if applicable. YPC
will establish Advertiser Terms applicable to the Budget Packages in accordance
with Section 3.5 of the Agreement; provided, however, that Marchex Local may
propose additional terms of use for the additional Advertising Services
hereunder, as may be required from time to time by Marchex Local or its third
party vendors, as applicable, and YPC will implement such additional terms as
YPC and Marchex Local may mutually agree in writing. For each Budget Package
account accepted by Marchex Local, Marchex Local will provide in accordance with
the terms of this Project Addendum only: (i) a BPP (as defined below); (ii) a
vanity URL (the “Custom URL”) *** (the “Advertiser Name”) and/or Advertiser
business category or geography; (iii) a Call Tracking Number (as defined below);
and (iv) a proxy

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

8



--------------------------------------------------------------------------------

 

URL. Marchex Local reserves the right to delete the Custom URLs following the
expiration or termination of this Project Addendum or Advertiser account, as the
case may be (“Termination Event”). Notwithstanding the foregoing, upon written
request by YPC to be provided no later than *** after a Termination Event,
Marchex Local shall take the necessary steps to transfer control and ownership
of the Custom URL(s) specified in such request over to YPC, ***. For the
avoidance of doubt, as further provided in Section 14.7 of the Agreement, YPC is
obtaining all Services from Marchex Local relating to the Budget Packages on a
non-exclusive basis, and, with respect to the Budget Packages, YPC is under no
obligation to deliver to Marchex Local any number of Advertiser accounts or any
level of Advertiser account spend. Accordingly, YPC may at any time obtain
budget-based search engine and online marketing advertising packages from a
third-party provider in addition to, or in lieu of, the Budget Packages provided
by Marchex Local. In addition, during the PA Term, YPC may notify Marchex Local
of its intention to provide the following Services relating to the Budget
Packages, or obtain such services from a third-party provider, on a piecemeal
basis (“Substitute Services”): ***. If the Parties do not reach an agreement
with respect to the Substitute Services requested by YPC within ***, then the
Parties will continue to exercise their respective rights and perform their
respective obligations in accordance with the terms hereof. *** Once an
Advertiser has been accepted by Marchex Local after delivery by YPC, YPC shall
be obligated for the maintenance fees applicable to each such Advertiser, as set
forth herein. “BPP” means, as further provided in Section I.b below, the HTML
one-page business profile website provided on behalf of each Advertiser as part
of a Budget Package that: (A) contains Advertiser identification and location
information and business description (“Advertiser BPP Content”); (B) contains
the Advertiser’s Call Tracking Number, additional methods for contacting the
Advertiser, and additional information regarding the Advertiser’s goods and
services as provided as part of the Advertiser Content (as defined below); and
(C) the Parties may use to track Click-throughs and User communications to the
Advertiser. “Call Tracking Number” means, as further provided in Section I.c
below, the local or toll-free telephone number that: (1) is provided to each
Advertiser as part of a Budget Package; (2) Marchex places on the BPP for such
Advertiser; and (3) Marchex uses to track User calls to such Advertiser. YPC
reserves the right to brand or re-brand the Budget Packages from time to time in
its sole discretion, except that such re-brand shall be limited to the change of
the brand name designated by YPC (e.g., “YPConnectTM”); however any changes to
look and feel, formatting, functionality, and other aspects of Budget Packages
appearance and use shall be subject to terms of a separate Work Order or Project
Addendum.

 

  b. BPPs. Unless otherwise specified by YPC, Marchex Local shall generate and
supply a BPP for each Advertiser designated by YPC and accepted by Marchex Local
under this Project Addendum. *** If requested by YPC in its sole discretion,
Marchex Local shall include one or more legal notices on BPPs generated by
Marchex Local, to the extent such text may fit within the allocated portion of
the BPP (or Marchex Local may provide a link in such designated area to a Web
page designated by YPC). Marchex Local will obtain and use the following
information (“Advertiser Content”) to create the content of BPPs (to the extent
available): ***.

 

  c.

Call Tracking Numbers. Unless otherwise specified by YPC, Marchex Local shall
obtain and supply a Call Tracking Number for each Advertiser for which a Call
Tracking Number is requested. If YPC obtains Call Tracking Numbers through
Marchex Local: ***. For the avoidance of doubt, as between the parties, YPC will
not be the subscriber of the relevant Call Tracking Number telecommunications
provider or have privity of contract with such provider, and nothing herein
shall be construed to suggest that YPC is providing telecommunication services.
All Call Tracking Numbers shall otherwise materially conform

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

9



--------------------------------------------------------------------------------

 

to the Business Rules. These Call Tracking Numbers are delivered pursuant to
confidential third party agreements with carriers, and in certain cases such
numbers may be subject to cancellation or changes based on applicable law or
regulation or change in carrier status of the third party carrier or vendor, as
applicable (“Industry Changes”). Marchex Local will use commercially reasonable
efforts to avoid or minimize the impact of Industry Changes; however, except as
expressly provided herein, Marchex Local makes no representations, warranties or
guarantees of any kind in connection with the Call Tracking Numbers. All call
recording or messaging functionality will be disabled in connection with Call
Tracking Numbers. ***

 

  d. Proprietary Rights. YPC hereby grants Marchex Local a limited, world-wide,
royalty-free, non-transferable, non-exclusive, revocable license, during the PA
Term (as defined below) or Advertiser Term, as applicable, to: (i) use,
reproduce, distribute, and display the following, for the sole purpose of
performing the Services for YPC hereunder as expressly provided herein: (A) any
derivative work created by Marchex Local from Advertiser Content or Advertiser
BPP Content displayed on BPPs hereunder ; (B) the Advertiser Name in connection
with the publishing the BPPs and registering Custom URLs hereunder; (C) the
Advertiser BPP Content; (D) the Advertiser Content in connection with publishing
the BPPs; (E) and Call Tracking Numbers supplied by YPC or any third party; and
(F) all Advertiser account information; and (ii) take such actions as are
necessary for the purposes of tracking and reporting to YPC calls and
Click-throughs as required under the Agreement and pursuant to this Project
Addendum. Marchex Local shall not use the content licensed hereunder except as
required to provide the Services hereunder. As between YPC and Marchex Local,
except for the limited licenses granted herein, all right, title, and interest
in and to the content licensed hereunder shall belong to YPC. Marchex Local’s
use of the content licensed hereunder will not create in Marchex Local any
right, title, or interest therein or thereto, and all such use will inure to the
exclusive benefit of YPC and its Advertisers.

 

  e. Implementation and Account Performance. YPC will offer the Budget Packages
to Advertisers through YPC’s sales representatives and certified marketing
representatives (collectively, “YPC Reps”). Marchex Local will provide *** an
estimated range of Click-throughs based on the Advertiser’s business category
and location (“Estimated Range”). No guarantees are made with respect to the
data or information produced ***, which is offered hereunder for reference and
convenience use only. The Parties agree to use commercially reasonable efforts
to exceed the low end of the Estimated Range for each Advertiser during every
applicable calendar month; however, the Parties agree that delivery or
performance within the Estimated Range shall not be guaranteed and Marchex Local
will not be liable or otherwise penalized in the event the applicable Estimated
Range is not met. *** For each Advertiser Package account, Marchex Local will
use commercially reasonable efforts to allocate ad spend in accordance with the
target ranges specified in the Target Distribution Mix Percentage Schedule in
Exhibit A to the Agreement. Notwithstanding the foregoing, upon request by
Marchex Local from time to time, the Parties may, as needed, mutually agree
(email sufficing) on reasonable adjustments to the Target Distribution Mix
Percentage Schedule to meet the Estimated Ranges hereunder. ***

 

  f. Platform. ***, all licenses granted to YPC to use the Platform under
Section 3.1 of the Agreement will apply to the Budget Packages. If YPC requests
and funds customizations or enhancements to the Platform relating to the Budget
Packages, then the Parties shall set forth in a separate Work Order the specific
customizations and enhancements funded and any terms thereof that shall apply to
the use thereof, subject to the requirements of Section 6.2(b) of the Agreement.

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

10



--------------------------------------------------------------------------------

  g. Accounts. The Parties anticipate that Marchex Local will initially host and
maintain Advertiser accounts for the Budget Packages on the Platform as further
provided in Section 3.1 and 3.2 of the Agreement. In the event YPC elects to
host and manage Advertiser accounts for the Budget Packages itself or use the
services of third party to do so and the Parties mutually agree on amended
financial and operational terms for this Project Addendum in accordance with the
procedure described in Section I.a, then (i) YPC will provide all necessary
Advertiser account information for the Budget Packages to Marchex Local by means
of an appropriate interface with the Platform that YPC or a third party on YPC’s
behalf creates for such purpose at YPC’s expense; (ii) Marchex Local will
provide such reasonable assistance with the integration of such interface with
the Platform as the Parties mutually agree in a Work Order; and (iii) YPC will
remain obligated to pay Marchex Local the *** set forth in Section I.i during
the PA Term (as defined below) with respect to any Advertiser account that YPC
elects to manage itself or through a third party.

 

  h. Term. This Project Addendum shall be effective on the Addendum Effective
Date and continue in effect until December 31, 2009 (“PA Term”). After the end
of the PA Term, upon mutual agreement of the Parties, Marchex Local shall
continue to provide all Services for any and all Budget Packages issued by YPC
prior to the end of the PA Term until the expiration or termination of the
Advertiser Terms related to such Budget Packages, but in no event later than
December 31, 2010. The preceding sentence along with other Sections hereof,
including portions of Exhibit A, as amended herein, that should reasonably
survive termination, shall survive any expiration or termination of this Project
Addendum for any reason.

 

  i. Economics. YPC will be responsible for all Advertiser billing and
collection processes related to this Project Addendum in accordance with
Section 3.7 of the Agreement. Marchex Local will spend the Budget Package
amounts in accordance with the Business Rules and the applicable Search Engine
pricing, subject to the provisions of Section 4.2 of the Agreement. During the
PA Term, YPC will pay Marchex Local the following fees applicable to Budget
Packages:

 

  •  

***

 

  •  

***

 

  •  

***

The foregoing states the total fees and charges payable to Marchex Local with
respect to the Budget Packages, notwithstanding anything to the contrary in
Exhibit B to the Agreement. For the avoidance of doubt, and without limiting the
generality of the preceding sentence, YPC shall have no obligation to pay any
fees or expenses to Marchex Local for any of the following in connection with
the Budget Packages: ***.

 

  j. Training. If requested by YPC, Marchex Local shall provide *** to YPC ***
on-site or web-based sales training session to assist YPC in launching the
Budget Packages. Notwithstanding Section 4.5 (a) of the Agreement, if requested
by YPC, Marchex Local shall provide *** to YPC *** Platform operation training
sessions relating to Budget Packages per calendar year during the PA Term.
Marchex Local will provide any additional sales or operation training to YPC
upon request for the Fees set forth in Exhibit B to the Agreement or as may be
otherwise mutually agreed-upon by the Parties from time to time.

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

11



--------------------------------------------------------------------------------

  k. Support. YPC will be responsible for all aspects of customer service
support. Marchex Local will provide YPC with a dedicated account manager for the
Budget Packages and will otherwise provide *** pertaining to the Budget Packages
in accordance with Exhibit C to the Agreement. In addition, Marchex Local will
assist YPC with a monthly Advertiser email performance report including the look
and feel of YPC branding pursuant to Section 4.3 of the Agreement.

 

  l. Reporting. Marchex Local and YPC will work together in accordance with
Section 3.3 of the Agreement to establish mutually-agreeable reporting
requirements for Budget Packages.

 

  m. Representations and Warranties. The respective representations and
warranties of the Parties provided in Section 9 of the Agreement are
incorporated herein by reference. In addition, YPC represents and warrants that
the Advertiser Terms entered into with each Advertiser purchasing the Budget
Packages will provide the Advertiser’s license and consent, without royalty, for
the use by Marchex Local hereunder of: (i) all Advertiser Content in the
publication of the applicable BPPs including, without limitation, the Advertiser
BPP Content; (ii) Advertiser marks and logos to be used in connection with the
Budget Packages; and (iii) the Advertiser Name in connection with the publishing
of the BPPs and registering Custom URLs hereunder.

 

  II. The following Business Rules shall be added at the end of Exhibit A to the
Agreement:

***

Other than the specific terms and conditions expressly referenced above, this
Project Addendum shall not be construed to modify any term or condition of the
Agreement, which will otherwise remain unchanged and in full force and effect.

This Project Addendum No. 1 may be executed in several counterparts, each of
which will be deemed to be an original, all of which, when taken together, shall
constitute one and the same instrument. A signature received via facsimile or
via email shall be as legally binding for all purposes as an original signature.

IN WITNESS WHEREOF, a duly authorized representative of each Party has executed
and delivered this Project Addendum as of the Addendum Effective Date.

 

MDNH, INC.     YELLOWPAGES.COM LLC By:   

/s/ Brendhan Hight

    By:  

/s/ William M. Cleary

Name:   

Brendhan Hight

    Name:  

William M. Cleary

Title:   

President

    Title:  

SVP-CFO

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

12



--------------------------------------------------------------------------------

SCHEDULE 1

***

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

13



--------------------------------------------------------------------------------

AMENDMENT NO. 1 TO

PROJECT ADDENDUM NO. 1 TO MASTER SERVICES AND LICENSE AGREEMENT

This Amendment No. 1 to Project Addendum No. 1 (“Amendment”), effective on the
date when signed by the last party (the “Amendment Effective Date”), is made and
entered into by and between MDNH, Inc., a Delaware corporation with its
principal place of business at 4425 Spring Mountain Road, Suite 210, Las Vegas,
NV 89102 (“Marchex Local”), and YellowPages.com LLC d/b/a AT&T Interactive, a
Delaware limited liability company, with its principal place of business at 611
N. Brand Boulevard, 5th Floor, Glendale, CA 91203 (“ATTi”), to amend and
supplement that certain Project Addendum No. 1 (“Project Addendum”) entered into
between Marchex Local and ATTi effective as of January 1, 2009 (“Project
Addendum”), which amended that certain Master Services and License Agreement
entered into between Marchex and ATTi effective October 1, 2007 (“Agreement”).

This Amendment is subject to and is governed by the terms of the Project
Addendum and the Agreement; provided, however, that the provisions of this
Amendment shall govern, control, and supersede any contrary or conflicting term
or provision in the Project Addendum or the Agreement. Any capitalized terms
used herein but not defined shall have the meaning ascribed to them in the
Project Addendum or the Agreement, as applicable.

WHEREAS, the Parties were unable to foresee the need for certain additional
implementations relating to the Budget Packages under the Project Addendum; and

WHEREAS, the Parties now desire to amend the Project Addendum to provide for
such additional implementations;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

1. Multi-Advertiser Landing Pages. The Parties hereby acknowledge and agree that
in connection with Budget Package accounts of multiple affiliated Advertisers,
Marchex Local may, upon the prior written approval of ATTi in each case (email
sufficing), opt to develop and implement a Multi-Advertiser Landing Page
(“MALP”) to be associated with a Custom URL provided in accordance with the
Project Addendum. Marchex Local will create a separate MALP account within the
Platform and aggregate the budgets of the relevant Budget Package accounts for
media spend in accordance with the Business Rules. Each MALP will include
contact information for each applicable Advertiser location, including the
applicable Call Tracking Numbers, and will include links to either
(i) individual BPPs; or (ii) individual proxy URLs developed in accordance with
the Project Addendum. Except as expressly set forth in this Amendment, all MALP
accounts will be subject to all of the terms and conditions applicable to Budget
Package accounts set forth in the Project Addendum.

2. Monthly Maintenance Fees for MALP Accounts. For each MALP account, Marchex
Local will ***. If no BPPs are linked to a MALP, ATTi will pay Marchex Local:
***. For the avoidance of doubt: (a) except as expressly provided herein, the
foregoing economic terms are in addition to and are not intended to limit or
modify the existing economic terms of the Project Addendum including without
limitation the terms of the Project Addendum related to ***; (b) this Section 2
states the total *** payable to Marchex Local with respect to ***; and
(c) notwithstanding anything to the contrary in Section I.i. of the Project
Addendum, ATTi will have no obligation to pay any additional *** for any
Advertiser for ***.

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

14



--------------------------------------------------------------------------------

3. Additional Call Tracking Numbers. At the request of ATTi, Marchex Local shall
provide and implement, under the terms of the Project Addendum, more than one
Call Tracking Number for particular Advertisers specified by ATTi. In
consideration of providing such additional Call Tracking Number(s), and in
addition to the *** applicable to the relevant Budget Package account, ATTi will
pay Marchex ***. ***

4. Miscellaneous. Other than the specific terms and conditions expressly
referenced above, this Amendment shall not be construed to modify any term or
condition of the Project Addendum or the Agreement, which will both otherwise
remain unchanged and in full force and effect. This Amendment may be executed in
several counterparts, each of which will be deemed to be an original, all of
which, when taken together, shall constitute one and the same instrument. A
signature received via facsimile or via email shall be as legally binding for
all purposes as an original signature.

 

MDNH, INC.         YELLOWPAGES.COM LLC           d/b/a AT&T Interactive By:   

/s/ Brendhan Hight

      By:   

/s/ William M. Cleary

Name:   

Brendhan Hight

      Name:   

William M. Cleary

Title:   

President

      Title:   

SVP- CFO

Date:   

5/1/09

      Date:   

5/13/09

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

15



--------------------------------------------------------------------------------

AMENDMENT NO. 2 TO

PROJECT ADDENDUM NO. 1 TO

MASTER SERVICES AND LICENSE AGREEMENT

This Amendment No. 2 to Project Addendum No. 1 ( “Amendment No. 2”), effective
April 30, 2010 (the “Amendment No. 2 Effective Date”), is made and entered into
by and between MDNH, Inc., a Delaware corporation with its principal place of
business at 4425 Spring Mountain Road, Suite 210, Las Vegas, NV 89102 (“Marchex
Local”), and YellowPages.com LLC d/b/a AT&T Interactive, a Delaware limited
liability company, with its principal place of business at 611 N. Brand
Boulevard, 5th Floor, Glendale, CA 91203 (“ATTi” or “YPC”), to amend and
supplement: (i) that certain Project Addendum No. 1 entered into between Marchex
Local and ATTi effective as of January 1, 2009 (“Project Addendum No. 1”), as
amended by Amendment No. 1 to Project Addendum No. 1 entered between Marchex
Local and ATTi effective as of May 13, 2009 (“Amendment No. 1” and, together
with Project Addendum No.1, the “Project Addendum”); (ii) Amendment No. 1; and
(iii) CRS1 (as defined below). The Project Addendum amended that certain Master
Services and License Agreement entered into between Marchex Local and ATTi
effective October 1, 2007 (as amended by Change Rule Sheet No. 1 (“CRS1”),
Change Rule Sheet No. 2 (“CRS2”), and Amendment No. 1 to the Master Services and
License Agreement (“Master Amendment No. 1”) entered into between Marchex Local
and ATTi, effective July 16, 2009, October 30, 2009, and April 30, 2010,
respectively (collectively, the “Agreement”).

This Amendment No. 2 is subject to and is governed by the terms of the Agreement
and the Project Addendum; provided, however, that the provisions of this
Amendment No. 2 shall govern, control, and supersede any contrary or conflicting
term or provision in the Agreement or in the Project Addendum. Any capitalized
terms used herein but not defined shall have the meaning ascribed to them in the
Agreement or the Project Addendum, as applicable.

WHEREAS, the Parties desire to amend the Project Addendum to: (i) provide for
certain additional Advertiser contract options relating to the Budget Packages
under the Project Addendum; (ii) revise certain terms relating to Call Tracking
Numbers; (iii) modify certain fees and pricing; (iv) modify applicable Business
Rules; and (v) modify the PA Term;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, as of the Amendment No. 2 Effective Date, the
Parties agree as follows:

1. Six-Month Budget Packages. Notwithstanding anything to the contrary in
Section I.e of Project Addendum No. 1, and subject to the terms and conditions
of this Amendment No. 2, ATTi may offer Advertiser Terms relating to the Budget
Packages that either provide for a minimum Advertiser campaign term of six
(6) months or permit the Advertiser, at its option, to terminate the Budget
Package contract after the first six (6) months of the campaign term (“Six-Month
Packages”). With respect to each Six-Month Package sold to an Advertiser, ATTi
will pay to Marchex Local a one-time fee of *** (“Set-Up Fee”) in addition to
the other applicable fees described in the Project Addendum, ***. With respect
to all Six-Month Packages hereunder, ATTi will pay Marchex Local the applicable
Fees described in Section I.i of Project Addendum No. 1. “Aggregate Six-Month
Spend” means the aggregate amount of fees that an Advertiser has paid to ATTi
for Budget Packages (including, without limitation Six-Month Packages) during
the six (6) month period immediately preceding the effective date of the
relevant Six-Month Package. For the avoidance of doubt, for the purposes of the
preceding sentence, the “Advertiser” will include all multiple affiliated
Advertisers, such as a parent entity (e.g., ***) and all dealers, franchisees,
agents, and similar entities purchasing Budget Packages under the branding of
the parent entity (e.g., *** agents).

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

16



--------------------------------------------------------------------------------

2. MALP Accounts for Six-Month Packages. For the avoidance of doubt: (a) Marchex
Local may, upon the prior written approval of ATTi (email sufficient), offer
MALP accounts in connection with the Six-Month Package accounts of multiple
affiliated Advertisers, as further provided in Amendment No. 1; and (b) the
Set-Up Fee will apply in such event, subject to the waivers and exceptions set
forth in Section 1 of this Amendment No. 2.

3. Supplemental Business Rules. The parties desire to amend and restate the
supplemental Business Rules applicable to the Budget Packages (including
Six-Month Packages) in their entirety. The parties hereby agree that the
supplemental Business Rules set forth in Section II of Project Addendum No. 1
shall be and hereby are deleted in their entirety and replaced with the
supplemental Business Rules set forth in Attachment 1 to this Amendment No. 2.
The terms of Attachment 1 hereto shall be added at the end of Exhibit A to the
Agreement.

4. Enabling Messaging Functionality. Section I.c of Project Addendum No. 1 shall
be and hereby is deleted in its entirety and replaced with the following
language:

“Call Tracking Numbers. Unless otherwise specified by YPC, Marchex Local shall
obtain and supply a Call Tracking Number for each Advertiser for which a Call
Tracking Number is requested. If YPC obtains Call Tracking Numbers through
Marchex Local; ***. For the avoidance of doubt, as between the parties, YPC will
not be the subscriber of the relevant Call Tracking Number telecommunications
provider or have privity of contract with such provider, and nothing herein
shall be construed to suggest that YPC is providing telecommunication services.
All Call Tracking Numbers shall otherwise materially conform to the Business
Rules. These Call Tracking Numbers are delivered pursuant to confidential third
party agreements with carriers, and in certain cases such numbers may be subject
to cancellation or changes based on applicable law or regulation or change in
carrier status of the third party carrier or vendor, as applicable (“Industry
Changes”). Marchex Local will use commercially reasonable efforts to avoid or
minimize the impact of Industry Changes; however, except as expressly provided
herein, Marchex Local makes no representations, warranties or guarantees of any
kind in connection with the Call Tracking Numbers. The messaging functionality
will be enabled in connection with Call Tracking Numbers and the following
message shall be played to Advertisers when the Advertiser picks up a call but
before the Advertiser is connected to the caller: “Leads brought to you by AT&T
Interactive.” ***

5. Additional Call Tracking Numbers for Save Program and Enhanced Program. The
parties desire to amend the Business Rules applicable to the Save Program and
the Enhanced Program established under CRS1. In lieu of mutually executing an
additional Change Rule Sheet, the parties hereby agree that, at the request of
ATTi, Marchex Local shall provide and implement, under the terms of the Save
Program or the Enhanced Program, more than one Call Tracking Number for
particular Advertisers specified by ATTi. *** For the avoidance of any doubt:
(a) the foregoing change to the Business Rules hereby expressly supersedes the
terms of subsection (iii) of the third paragraph of the Additional Notes:
Pricing section of CRS1; and (b) the only business unit to which such change
applies is ATTi.

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

17



--------------------------------------------------------------------------------

6. Revised Economics. Effective as of the Transition Start Date (as defined in
the Master Amendment No. 1), Schedule 1 to Project Addendum No. 1 is deleted in
its entirety. Furthermore, Section I.i. (Economics) of Project Addendum No. 1
and Section 3 of Amendment No. 1 are each deleted in their entirety and replaced
with the following:

“Economics. *** Marchex Local will spend the Budget Package amounts in
accordance with the Business Rules and the applicable Search Engine pricing,
subject to the provisions of Section 4.2 of the Agreement. During the PA Term,
YPC will pay Marchex Local the following fees applicable to Budget Packages:

 

  •  

Applicable Fees. Those fees and expenses for Budget Packages set forth in
Exhibit B to the Agreement.

 

  •  

***

 

  •  

***

The foregoing states the total fees and charges payable to Marchex Local with
respect to the Budget Packages.

7. PA Term Renewal. Section I.h of the Project Addendum shall be and hereby is
deleted in its entirety and replaced with the following language:

“Term. This Project Addendum shall be effective on the Addendum Effective Date
and continue in effect until the termination or expiration of the Agreement (the
“PA Term”). After the end of the PA Term, upon mutual agreement of the Parties,
Marchex Local shall continue to provide all Services for any and all Budget
Packages (including Six-Month Packages) issued by YPC prior to the end of the PA
Term until the expiration or termination of the Advertiser Terms related to such
Budget Packages, but in no event later than twelve (12) months following the end
of the PA Term. The preceding sentence along with other Sections hereof,
including portions of Exhibit A, as amended herein, that should reasonably
survive termination, shall survive any expiration or termination of this Project
Addendum for any reason.”

8. ***

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

18



--------------------------------------------------------------------------------

9. Miscellaneous. Other than the specific terms and conditions expressly
referenced above, this Amendment No. 2 shall not be construed to modify any term
or condition of the Agreement or the Project Addendum, which will all otherwise
remain unchanged and in full force and effect. This Amendment No. 2 may be
executed in several counterparts, each of which will be deemed to be an
original, and all of which, when taken together, shall constitute one and the
same instrument. A signature received via facsimile or via email shall be as
legally binding for all purposes as an original signature.

 

MDNH, INC.       YELLOWPAGES.COM LLC          d/b/a AT&T Interactive By:   

/s/ Brendhan Hight

      By:   

/s/ David Krantz

Name:   

Brendhan Hight

      Name:   

David Krantz

Title:   

President

      Title:   

President and CEO

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

19



--------------------------------------------------------------------------------

Attachment 1

***

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

20